Edward L.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 19, 2014

                                   No. 04-14-00483-CV

                                 Rowland MARTIN, Jr.,
                                       Appellant

                                            v.

                    Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                    Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-07644
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Contempt and Motion for Reconsideration is DENIED.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court